DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 11 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 18 and 19, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 20, directed to the invention(s) of a cultured organ, does not require all the limitations of an allowable product claim, and has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among groups I, II and III as set forth in the Office action mailed on 3/4/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Ross Krutsinger on 2/7/2022.

The application has been amended as follows: 
In claim 11, lines 43-45, have been replaced with the following text:
--wherein each of the culture medium-feeding ducts is provided with the culture medium-feeding device, and the culture medium circulating in each of the plurality of culture medium-feeding ducts is the same or are different from the culture medium circulating in another of the plurality of culture medium-feeding ducts,--

In claim 18, lines 43-45, have been replaced with the following text:
--wherein each of the culture medium-feeding ducts is provided with the culture medium-feeding device, and the culture medium circulating in each of the plurality of culture medium-feeding ducts is the same or are different from the culture medium circulating in another of the plurality of culture medium-feeding ducts,--

In claim 18, lines 63-68, have been replaced with the following text:
--culturing three-dimensionally the substance to be cultured in the sealed container by feeding the culture medium to the sealed container via each of the culture medium-feeding ducts by a respective culture medium-feeding device and by exhausting the waste product of the substance to be cultured to the outside of the sealed container via the excretory duct and the excretory device, while holding the substance to be cultured in the sealed container; and--

In claim 19, lines 43-45, have been replaced with the following text:
--wherein each of the culture medium-feeding ducts is provided with the culture medium-feeding device, and the culture medium circulating in each of the plurality of culture medium-feeding ducts is the same or are different from the culture medium circulating in another of the plurality of culture medium-feeding ducts,--

In claim 19, lines 64-69, have been replaced with the following text:
--culturing three-dimensionally the substance to be cultured in the sealed container by feeding the culture medium to the sealed container via each of the culture medium-feeding ducts by a respective culture medium-feeding device and by exhausting the waste product of the substance to be cultured to the outside of the sealed container via the excretory duct and the excretory device, while holding the substance to be cultured in the sealed container.--

	Withdrawn claim 20 has been canceled.

Allowable Subject Matter
Claims 11-15, 17-19, 21 and 22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claims 11, 18 and 19 and dependent claims 12-15 and 17 are allowable because the prior art of record fails to teach or fairly suggest the claimed culture device and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB